Case: 19-14727   Date Filed: 07/07/2020   Page: 1 of 3



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-14727
                        Non-Argument Calendar
                      ________________________

                       Agency No. A095-795-089



MAURICIO MENDOZA HERNANDEZ,

                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                              (July 7, 2020)

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and ANDERSON, Circuit
Judges.

PER CURIAM:
               Case: 19-14727    Date Filed: 07/07/2020    Page: 2 of 3



      Mauricio Hernandez, a native and citizen of Mexico, seeks review of the

Board of Immigration Appeals’ (“BIA”) final order that dismissed his appeal.

Hernandez argues that the BIA erred in when it affirmed the Immigration Judge’s

(“IJ”) order denying his application for cancellation of removal filed pursuant to

Immigration and Nationality Act (“INA”) § 240A(b), 8 U.S.C. § 1229b(b).

Specifically, he argues that the BIA erred when it agreed with the IJ’s

determination that he had not established that his children would endure an

exceptional and extremely unusual hardship if he were removed to Mexico.

      We review our subject matter jurisdiction de novo. Martinez v. U.S. Att’y

Gen., 446 F.3d 1219, 1221 (11th Cir. 2006). To be eligible for cancellation of

removal, a nonpermanent resident alien must establish all of the following: (1) he

has been physically present in the United States for at least 10 years; (2) he has

been a “person of good moral character” for that period; (3) he has not been

convicted of certain criminal offenses; and (4) his removal would result in

“exceptional and extremely unusual hardship” to his spouse, parent, or child, who

is a United States citizen or lawful permanent resident. INA § 240A(b)(1), 8

U.S.C. § 1229b(b)(1).

      We lack jurisdiction to review any order or judgment regarding relief under

certain provisions of the INA, including the sections concerning cancellation of

removal and adjustment of status. INA § 242(a)(2)(B)(i), 8 U.S.C.


                                          2
               Case: 19-14727     Date Filed: 07/07/2020    Page: 3 of 3



§ 1252(a)(2)(B)(i). Notwithstanding that jurisdictional bar, however, we retain

jurisdiction to review any petition that raises a constitutional claim or question of

law. INA § 242(a)(2)(D), 8 U.S.C. § 1252(a)(2)(D). A challenge to the BIA’s

determination that an alien has not shown exceptional and extremely unusual

hardship, for cancellation of removal purposes, is not a constitutional claim subject

to review under this exception. Alhuay v. U.S. Att’y Gen., 661 F.3d 534, 549-50

(11th Cir. 2011).

      Here, the BIA agreed with the IJ’s determination that Hernandez failed to

establish that his removal would result in “exceptional and extremely unusual

hardship” to his spouse or children. This was a discretionary determination made

by the BIA, which is not reviewable by this Court, unless Hernandez presents a

colorable constitutional claim or question of law. INA § 242(a)(2)(D), 8 U.S.C. §

1252(a)(2)(D). However, in his initial brief, Hernandez does not present any

constitutional claim or question of law. Rather, he argues that the facts before the

IJ and the BIA, concerning his daughter’s medical condition, should have been

enough to establish exceptional and extremely unusual hardship. That argument is

not a constitutional claim or a question of law that will allow judicial review of the

BIA’s order dismissing his case. Alhuay, 661 F.3d at 549-50. Accordingly, we

dismiss his petition because we lack jurisdiction to review it.

      PETITION DISMISSED.


                                           3